Citation Nr: 0634609	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  05-34 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The appellant had active military service between October and 
December 1943.  This case comes before the Board of Veterans' 
Appeals (the Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi (RO). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required. 

REMAND

In this case, there are no medical records of pre-service 
medical treatment and no evidence that the appellant had a 
psychiatric disorder when he was examined for service.  

The service medical records show that while in service, the 
appellant was admitted to a hospital for various complaints.  
During the course of treatment he reported a history of 
having heard his deceased mother speaking to him at night 
over the past 15 or 16 years.  Based on this statement, which 
the appellant has consistently denied over the years, it was 
concluded that he had psychoneurosis hysteria with schizoid 
personality that existed prior to his military service.

The appellant's claim for service connection has been denied 
on the grounds that it preexisted service and was not 
aggravated in service.  It is observed that he has never been 
afforded a post service VA medical examination and no medical 
opinion has been obtained.  A flare-up of a pre-existing 
injury or disease could be considered "aggravation in 
service."  Davis v. Principi, 276 F. 3d 1341, 1346- 47 (Fed. 
Cir. 2002); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  A "lasting 
worsening of the condition" is required.  See Routen v. 
Brown, 10 Vet. App. 183, 189 n. 2 (1997); Verdon v. Brown, 8 
Vet. App. 529, 538 (1996).  

A person is generally presumed to have entered service in 
sound condition when examined and accepted into the service 
except for defects or disorders noted when examined and 
accepted for service.  38 U.S.C.A. § 1111 (West 2002).  That 
presumption may be rebutted where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service.  "[T]he Government must show clear and 
unmistakable evidence of both a preexisting condition and a 
lack of in-service aggravation to overcome the presumption of 
soundness . . ."  Wagner v. Principi, 370 F.3d 1089, 1096 
(Fed. Cir. 2004); see also VAOPGCPREC 3-2003 (July 16, 2003); 
69 Fed. Reg. 25178 (2004).  Mere history provided by an 
appellant of the pre-service existence of symptoms at the 
time of the entrance examination or during service, does not, 
by itself, constitute a notation of a preexisting chronic 
medical condition. 38 C.F.R. § 3.304(b)(1); Paulson v. Brown, 
7 Vet. App. 466, 470 (1995).  

The United States Court of Appeals for Veterans Claims has 
further held that the presumption of soundness upon entry 
into service may not be rebutted without "contemporaneous 
clinical evidence or recorded history" in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  However, since 
Miller, a higher court has concluded that "[n]othing in 
[Miller] suggests that without such evidence the presumption 
can never be rebutted," emphasizing that any such 
determination must consider "how strong the other rebutting 
evidence might be."  Harris v. West, 203 F. 3d. 1347, 1351 
(Fed. Cir. 2000).  The determination of whether there is 
clear and unmistakable evidence that a defect, infirmity, or 
disorder existed prior to service should be based upon 
"thorough analysis of the evidentiary showing and careful 
correlation of all material facts, with due regard to 
accepted medical principles pertaining to the history, 
manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof."  38 
C.F.R. § 3.304(b)(1); see also Kinnaman v. Principi, 4 Vet. 
App. 20, 27 (1993) (VA bears burden of proof to rebut 
presumption of soundness).  

The Board finds that the claim is to certain extent 
substantiated, but that the VA's duty to develop or assist 
has not been fulfilled to the extent required for a fair 
decision in his case.  (see 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c), (d) (2006).  

The duty to assist contemplates that VA will help a claimant 
obtain relevant records, whether or not the records are in 
federal custody, and particularly that VA will provide a 
medical examination and obtain an opinion when necessary to 
make a decision on the claim.  As noted, the claim has been 
adjudicated several times since 1974, but a thorough VA 
examination with medical opinion based on the records in 
service as to whether the appellant's psychiatric disorder in 
service was a manifestation of a preexisting chronic 
condition or a condition that began in service has never been 
obtained.  

Accordingly, the case is REMANDED for the following actions:  

1. The RO should schedule the appellant 
for a VA psychiatric examination to 
determine the nature and diagnosis of any 
current psychiatric disorder.  The 
examiner is requested to review all the 
records on file, particularly the service 
medical records, and offer the following 
opinions:  (1) Whether the evidence 
clearly and convincingly establishes that 
the appellant had a chronic acquired 
psychiatric disorder at the time of his 
entrance into service; and  (2) If a 
chronic acquired psychiatric disorder 
existed before service, the physician 
should indicate whether the 
manifestations and symptoms in service 
represented a worsening of the 
preexisting condition.  If these opinions 
can not be provided without resorting o 
speculation, the physician should 
indicate so. The claims folder must be 
made available for review in conjunction 
with the examination and the examiner 
must indicate in the examination report 
that this has been accomplished.  The 
examiner should provide a comprehensive 
report including full rationale for all 
opinions expressed.  All findings should 
be set forth in detail.    

2.  Subsequently, the RO should 
readjudicate the claim with full 
consideration of the legal provisions 
pertaining to the presumption of 
soundness, including the decision of  
Wagner v. Principi, 370 F.3d 1089, 1096 
(Fed. Cir. 2004); and also VAOPGCPREC 3-
2003 (July 16, 2003); 69 Fed. Reg. 25178 
(2004).  

3.  If any benefit sought on appeal is 
not granted, the appellant should be 
provided a SSOC on the issue and afforded 
the appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  The appellant need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


